IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 24 WM 2019
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 JAMES R. TURNER, JR.,                        :
                                              :
                     Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of July, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file the

already-prepared Petition for Allowance of Appeal within 5 days.